Title: To Benjamin Franklin from John Borthwick, 8 September 1770
From: Borthwick, John
To: Franklin, Benjamin


Dear Sir,
New York, 8 Septemr. 1770.
I used the Freedom to write you a few Lines at two times from Philadelphia.
I have been here for sometime in the high part of the Town and continue to grow better.
I had the pleasure of seeing the Governor his Lady, Mrs. Beache and the young Dr. at Burlington, as I passed, in good health, stayed a few days with Mr. Laurence the Mayor with whom I went and saw Judge Reids Iron Works by which he is no danger of growing too rich. Mr. Beache is at Jamaica.
I say nothing of the Transactions here, O homines ad servitudem paratos.
As I hope to be well soon, and am determined to remain on this Continent, I must not remain idle, and I now presume on your Goodness to make this Application to you as I apprehend it may be in your power to procure something for me, if Mr. Alexander is in London I hope he will assist. I had wrote for recommendations to Lord D—re but there’s no news of him, and I am told nothing can be done with him without m——y, not in my Power to give. I desire not your immediate Answer, that you may think of it at your Leisure. I shall return to Philadelphia in a few days——the other day a Gentleman here made me a present of a Manuscript entitled “An Examination into the Value of Canada and Guadaloupe with an impartial Account of the latter in answer to a late Pamphlet entitled ‘The Interest of Great Britain’s considerd with regard to her Colonies’ in a Letter to a Gentleman in England.” He says he believes it was not publishd as it contains some curious particulars. I will in a Subsequent Letter send you what he says about Cayenne by which you’ll recollect if you have ever seen it. It is dated “New York 5 January 1761” and contains 86 pages besides an Appendix, and was said to be wrote by one Mr. Kennedy alias Scott. For the meaning of the word alias see P—y Johnson’s Dictionary 1st Edition. I was at Mr. Levisey’s some day’s and had the pleasure of reading your Lucubrations. I forgot to tell you in a former Letter that the Old Duke of Wharton has a Duplicate of the Plan of Philadelphia the same with the one I gave you.I remain with Esteem [torn] Your most Obedient
John Borthwick
Direct for me to the care of Mr. Joseph Wharton ju Philadelphia.
 
Addressed: To / Doctor Benjn. / Franklyn / to the care of / Mr. Strahan Printer / in / London. per Paquet.
Endorsed: Mr Borthwick
